DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The expressions “the direction” (claim 1), “the relative position changes” (claim 6) have no definite antecedent basis in the claims.
Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (‘437).  The reference to Chen teaches structure as claimed including a table provided with a top plate (40, 50), a plurality of leg units and a plurality of operation units (at least fig 1), the each leg unit has a support column and a foot section, the support column has upper and lower ends, the length of the direction connecting the upper and lower ends being changeable, and the upper end being connected to the top plate, and the foot section is connected to the lower end of the support column and is adapted for seating on the floor, the lengths of the support columns of the plurality of leg units are changeable by operating one or more the operation units, wherein the each leg unit belongs to either a first leg unit group which includes one or more leg units and arranged on one side of the top plate or a second leg unit group which includes one or more leg unit and arranged on the other side of the top plate, each operation unit comprises a first operating section (603) for changing the lengths of the support columns of the leg units belonging to the first leg unit group, and a second operating section (613) for changing the lengths of the support columns of the leg  by changing the support column lengths of the leg units belonging to the first and second leg unit groups to the same length.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 3, 4, 5, 6, 7, 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (‘437) as applied to the claims above, and further in view of Gammon et al (‘581).   The reference to Chen teaches structure substantially as claimed, as discussed above including foot portions and leg groups the only difference being that the foot portions are not specifically stated as being adjustable to provide different tilt angles and the leg groups are not more than two leg units.  However, the reference to Gammon et al teaches the use of adjustable foot portions and the use of a plurality more than two leg units to be old.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Chen to include adjustable foot portions to provide additional adjustability and a plurality of more than two leg units depending in the amount of support and rigidity desired, as taught by Gammon et al since such are conventional alternative structures used in the same intended purpose and environment and would have been a reasonably predictable result, thereby providing structure as claimed.
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited teach structure similar to applicant’s including adjustable leg and foot structures for work platforms.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE V CHEN whose telephone number is (571)272-6865. The examiner can normally be reached m-f, m-w 5:30-3:00, th5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571 270 3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.